. N,0GEPf,[IffiYEft              lBcL ?S,g
                               UMTEffiDISTRICT C'URT
             JUDfiI WXISilt*I{nsoRTHERN Drsrnrcr oF rr-,r,rNors

                       DESIGNATION SHEET FOR CRIMINAL PROCEEDINGS

        1. Is this an indictment or information arising out of offenses charged in one or more
        previously-fiIed complaints signed by a magistrate judge? No

               1a. If the answer is "Yes," list the case number, the            title of the earliest filed
               complaint, and the assigned judge: nla

               lb. Should this indictment or information receive a new case number from the
               court? Yes

        2.     Is this an indictment or information that supersedes one or more previously-filed
        indictments or informations? No

               2a. If the answer is "Yes," Iist the case number and title of the earliest filed
        superseded indictment or information and the name of the assigned judge (Local Rule
        a0.3(bX2)): nla

        3.     Is this a re-filing of a previously dismissed indictment or information? No

        4.    Is this a case arising out of the failure of the defendant        to appear in a criminal
        proceeding in this Court? No

        5.     Is this a transfer of probation supervision from another district to this District? No

        6.    What level of offense is this indictment or information? Felony

        7.    Does this indictment or information involve eight or more defendants? No

        8.    Does this indictment or information include a conspiracy count? No

        9.     Identify the type of offense that describes the count, other         than any conspiracy
        count, with the most severe penalty: Other Federal Statutes (III)

        10. List the statute of each of the offenses charged in the indictment or information.
              18 [.J.S.C. $ 1001(aXZ)


                                                           lsl   Barry Joruas
                     FILED                                BARRY JONAS
                                                          Assistant United States Attorney

                       Nov o ? zol8[-,ff
                  T ri. ,y1fl$   G BRU]!]N
              CLEru^l U.S USilRICTCOURT
